Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology 

Claim Objections
Claim 3 is objected to because of the following informalities:  
A period “.” Is missing at the end of the claim 3. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recite the limitation "the angle” while claim 1 recites “an angle of the leg spring” and “a lower limb joint angle”.  There is insufficient antecedent basis for this limitation “the angle” in the dependent claims. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 
Step 2A Prong One
Claim 1 recites 
generating a default compliant walking model including a leg spring modeling a leg of a human body as a spring and a curvy foot modeling a human foot in a curved shape; (mere instructions to apply an exception)
receiving a center of mass (CoM) trajectory of a moving user; (input data)
generating a compliant walking model for the user by calculating variables related with a length change and an angle of the leg spring, which constitute the default compliant walking model, based on the CoM trajectory; (math concept and mere instructions to apply an exception)

wherein one end of the leg spring is connected to the CoM and the other end of the leg spring is connected to a position apart from a center of the curvy foot by a predefined distance, and wherein the leg spring is divided into a lower limb-ankle spring modeling ranging from the CoM to the ankle joint and an ankle-foot spring modeling ranging from the ankle joint to the curvy foot. (data description)
The claimed concept is a method of calculating kinematic information based on mathematic relationship directed to “Mathematical Concepts” grouping. See applicant’s specification page 8-11 for mathematic relationship.
Therefore, claim 1 is an abstract idea.
Step 2A Prong Two
Note that, simply reciting “generating model …” without detail of how a solution to a problem is accomplished is considered as mere instructions to apply an exception. See MPEP 2106.05(f).
The receiving data step is recited at a high level of generality (i.e., as a general means of receiving input for use in the evaluation step) and amounts to mere data collecting, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g).
The claim recites additional elements such as “processor”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on 
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.
Claim 2. The method of claim 1, wherein generating the compliant walking model for the user comprises calculating the length change and the angle by using the CoM trajectory, a radius of curvature of the curvy foot, the predefined distance, and a whole length of the leg spring.  (math concept)

Claim 3. The method of claim 2, wherein estimating the kinematic information comprises calculating a constraint force of the ankle joint by using a constant of the leg spring, the length change, the radius of curvature, an offset value, the angle and an initial length of the leg spring, and calculating the ground reaction force by using the constant, the constraint force, 14the length change, and the angle  (math concept)



Claim 5. The method of claim 4, wherein estimating the kinematic information further comprises calculating a length and an angle of a lower limb joint from the CoM trajectory and the ground reaction force, respectively, (math concept)
and wherein the length and the angle of the lower limb joint includes a length and an angle of a thigh segment ranging from the CoM to a knee, a length and an angle of a shank segment ranging from the knee to the ankle joint, and a length and an angle of a foot segment ranging from the ankle joint to the curvy foot.  (data description)

Claim 6. The method of claim 1, further comprising, before calculating the variables, from a human motion image, obtaining the CoM trajectory including position data of each point at a predetermined time interval from a point where a movement of a specific part of human body starts to a point where the movement ends.  (collecting data)

Claim 7. The method of claim 1, further comprising, after estimating the kinematic information, correcting the estimated kinematic information by using a machine learning model previously trained with the estimated kinematic information. (mental process and mere instructions to apply an exception)

Same conclusion for independent claim 8 and dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-9 are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al (NPL: Compliant walking model with a curvy foot reflecting the position of ankle on reproducing the ankle torque profile, 2015), hereinafter Lim.

Claim 1. A method of estimating kinematic information of human motion in an apparatus operated by at least one processor, the method comprising: 
Lim discloses generating a default compliant walking model including a leg spring modeling a leg of a human body as a spring and a curvy foot modeling a human foot in a curved shape; receiving a center of mass (CoM) trajectory of a moving user;
Lim: (page 2308 section 2) “To confirm the feasibility of the modified model, we simulated the governing equation with the supplied function, ode45 by MATLAB. In this study, the state variables at the beginning of the single support phase were set as the initial condition of the simulation. [correspond to generating a default compliant walking] With the given initial condition, the trajectories of the state variables during the single support phase can be obtained. [correspond to receiving a center of mass (CoM) trajectory of a moving user] The transition from the single support phase to the double-support phase occurs with the touchdown of the swing leg, and the kinematic constraint of the touchdown is                         
                            
                                
                                    y
                                
                                
                                    c
                                    o
                                    m
                                
                            
                            =
                            
                                
                                    
                                        
                                            l
                                        
                                        
                                            0
                                        
                                    
                                    -
                                    d
                                
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    α
                                
                            
                            -
                            t
                            
                                
                                    sin
                                
                                ⁡
                                
                                    α
                                
                            
                            +
                            R
                        
                    , where α is the predetermined touchdown angle. With the initial condition of the double-support phase determined by the final value of the single support phase, the trajectories of the state variables can be obtained until the trailing leg length becomes the rest leg length. …”
Fig 1 illustrate example of a default compliant walking model including a leg spring modeling a leg of a human body as a spring and a curvy foot modeling a human foot in a curved shape.

    PNG
    media_image1.png
    942
    556
    media_image1.png
    Greyscale

generating a compliant walking model for the user by calculating variables related with a length change and an angle of the leg spring, which constitute the default compliant walking model, based on the CoM trajectory; 
Lim: (page 2308 section 2) “To adjust the height ratio of the curvy foot to the compliant leg to human, the height of the foot was reduced while maintaining the radius, and the length of the compliant leg was increased, as shown in Fig. 1. Moreover, the joint position between the curvy foot and the compliant leg was moved backward to match the ankle position, and the equations of body motion (Eq. (1)) and foot motion (Eq. (2)) can be obtained as follows:

    PNG
    media_image2.png
    205
    530
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    174
    550
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    347
    538
    media_image4.png
    Greyscale

estimating kinematic information including at least one of a ground reaction force, a lower limb joint angle, an ankle joint trajectory, and an ankle joint torque, by using the compliant walking model for the user, 
Lim: (page 2308 section 2)

    PNG
    media_image4.png
    347
    538
    media_image4.png
    Greyscale

where d and t are the amounts of the increase of the compliant leg length and the horizon shift of the joint position, respectively. During the double-support phase starting with a predetermined touchdown angle of the leading leg, the forces from the trailing leg and the leading leg and the kinematic constraint govern the equation of motion. The detailed procedure and the governing equation of the double-support phase are shown in the Appendix.”
Lim discloses wherein one end of the leg spring is connected to the CoM and the other end of the leg spring is connected to a position apart from a center of the curvy foot by a predefined distance, and wherein the leg spring is divided into a lower limb-ankle spring modeling ranging from the CoM to the ankle joint and an ankle-foot spring modeling ranging from the ankle joint to the curvy foot.  

Examiner interpret a predefined distance as leg length.

    PNG
    media_image5.png
    844
    554
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    245
    559
    media_image6.png
    Greyscale


Regarding Claim 8, the same ground of rejection is made as discussed above for substantially similar rationale. 

Claim 2. The method of claim 1, Lim discloses wherein generating the compliant walking model for the user comprises calculating the length change and the angle by using the CoM trajectory, a radius of curvature of the curvy foot, the predefined distance, and a whole length of the leg spring.  
Lim: (page 2308 section 2) “Applying rolling constraint to the curvy foot, such as                         
                            
                                
                                    x
                                
                                ˙
                            
                            =
                            R
                            
                                
                                    θ
                                
                                ˙
                            
                            -
                            d
                            
                                
                                    θ
                                
                                ˙
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    θ
                                
                            
                            =
                            t
                            
                                
                                    θ
                                
                                ˙
                            
                            
                                
                                    sin
                                
                                ⁡
                                
                                    θ
                                
                            
                        
                     and                         
                            
                                
                                    y
                                
                                ˙
                            
                            =
                            d
                            
                                
                                    θ
                                
                                ˙
                            
                            
                                
                                    sin
                                
                                ⁡
                                
                                    θ
                                
                            
                            +
                            t
                            
                                
                                    θ
                                
                                ˙
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    θ
                                
                            
                             
                        
                    obtains the governing equation of the modified model as follows:

    PNG
    media_image4.png
    347
    538
    media_image4.png
    Greyscale



Claim 3. The method of claim 2, Lim discloses wherein estimating the kinematic information comprises calculating a constraint force of the ankle joint by using a constant of the leg spring, the length change, the radius of curvature, an offset value, the angle and an initial length of the leg spring, 
Lim: (page 2311 Appendix)

    PNG
    media_image6.png
    245
    559
    media_image6.png
    Greyscale




    PNG
    media_image4.png
    347
    538
    media_image4.png
    Greyscale

where d and t are the amounts of the increase of the compliant leg length and the horizon shift of the joint position, respectively. During the double-support phase starting with a predetermined touchdown angle of the leading leg, the forces from the trailing leg and the leading leg and the kinematic constraint govern the equation of motion. The detailed procedure and the governing equation of the double-support phase are shown in the Appendix.”
Lim discloses calculating the ground reaction force by using the constant, the constraint force, 14the length change, and the angle  
Lim (page 2309 section 4) “First, the modified model can reproduce a symmetric M-shape of the GRF despite its asymmetric shape. This phenomenon seems plausible because a symmetric model can also produce an asymmetric M-shape of the GRF. The noticeable result is that the joint torque of the modified model can be produced similar to the ankle torque. The ankle torque is determined with the GRF and the moment arm from the ankle to the point of the GRF acting on CoP. The offset of the joint position 

Claim 9. The apparatus of claim 8, Lim discloses wherein the program includes instructions to calculate a length change of the leg spring, and an angle of the leg spring moved from a vertical line connecting the CoM and ground surface during human motion, by using a two-dimensional position data, a radius of curvature of the curvy foot, the predefined distance and a whole length of the leg spring.
Lim: (page 2308 section 2) “To adjust the height ratio of the curvy foot to the compliant leg to human, the height of the foot was reduced while maintaining the radius, and the length of the compliant leg was increased, as shown in Fig. 1. Moreover, the joint position between the curvy foot and the compliant leg was moved backward to match the ankle position, and the equations of body motion (Eq. (1)) and foot motion (Eq. (2)) can be obtained as follows: [correspond to a two-dimensional position data]

    PNG
    media_image2.png
    205
    530
    media_image2.png
    Greyscale

where l0, l, θ, Rx, and T are rest leg length, stance leg length, leg angle with respect to the earth vertical, constraint force, and torque, respectively. Applying rolling constraint to the curvy foot, such as                         
                            
                                
                                    x
                                
                                ˙
                            
                            =
                            R
                            
                                
                                    θ
                                
                                ˙
                            
                            -
                            d
                            
                                
                                    θ
                                
                                ˙
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    θ
                                
                            
                            =
                            t
                            
                                
                                    θ
                                
                                ˙
                            
                            
                                
                                    sin
                                
                                ⁡
                                
                                    θ
                                
                            
                        
                     and                         
                            
                                
                                    y
                                
                                ˙
                            
                            =
                            d
                            
                                
                                    θ
                                
                                ˙
                            
                            
                                
                                    sin
                                
                                ⁡
                                
                                    θ
                                
                            
                            +
                            t
                            
                                
                                    θ
                                
                                ˙
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    θ
                                
                            
                             
                        
                    obtains the governing equation of the modified model as follows:
    PNG
    media_image4.png
    347
    538
    media_image4.png
    Greyscale

where d and t are the amounts of the increase of the compliant leg length and the horizon shift of the joint position, respectively. [correspond to calculating the length change and the angle by using the CoM trajectory, a radius of curvature of the curvy foot, the predefined distance, and a whole length of the leg spring] During the double-support phase starting with a predetermined touchdown angle of the leading leg, the forces from the trailing leg and the leading leg and the kinematic constraint govern the equation of motion. The detailed procedure and the governing equation of the double-support phase are shown in the Appendix.”
Lim: (page 2311 Appendix) See Fig. A.1. for one end of the leg spring is connected to the CoM and the other end of the leg spring is connected to a position apart from a center of the curvy foot by a predefined distance. Examiner interpret a predefined distance as leg length.

    PNG
    media_image5.png
    844
    554
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    245
    559
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (NPL: Compliant walking model with a curvy foot reflecting the position of ankle on reproducing the ankle torque profile, 2015), hereinafter Lim, in view of Hong et al (NPL: Spring-like gait mechanics observed during walking in both young and older adults, 2013) hereinafter Hong.

Claim 6. The method of claim 1, further comprising, 
Lim discloses before calculating the variables, from a human motion image, obtaining the CoM trajectory 
Lim: (page 2309 section 3) “For comparison, we collected GRF data and ankle position data from 10 male subjects (29.4 years ± 3.06) who had no walking deficit. Before the experiment, all subjects signed the informed consent form approved by KAIST IRB. The 

Lim does not appear to explicitly disclose position data of each point at a predetermined time interval from a point where a movement of a specific part of human body starts to a point where the movement ends.  

However, Hong discloses before calculating the variables, from a human motion image, obtaining the CoM trajectory including position data of each point at a predetermined time interval from a point where a movement of a specific part of human body starts to a point where the movement ends.  
(page 79 section 2.2 – 2.3)

    PNG
    media_image7.png
    280
    725
    media_image7.png
    Greyscale

“same field of endeavor” walking model analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lim and Hong before him or her, to modify the model of Lim to include the measurement of different age groups from Hong because this combination provide additional information of the subjects.
The suggestion/motivation for doing so would have been Hong: (Abstract) “We observed that the GRFs data from both age groups were reasonably well fitted by spring-like leg dynamics throughout the broad range of gait speeds. The leg stiffness and damping constant consistently increased as a function of the walking speed in both age groups, but slightly greater variations of the model parameters were observed for the older adults’ trials. The results imply that human walking dynamics and the variation with respect to age can be well captured by spring-like leg dynamics.”
Therefore, it would have been obvious to combine Lim and Hong to obtain the invention as specified in the instant claim(s).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (NPL: Compliant walking model with a curvy foot reflecting the position of ankle on reproducing the ankle torque profile, 2015), hereinafter Lim, in view of Piazza et al (UUS 2020/0108291 A1) hereinafter Piazza.


Claim 7. The method of claim 1, further comprising, 
Lim does not appear to explicitly disclose correcting the estimated kinematic information by using a machine learning model previously trained with the estimated kinematic information

However, Piazza disclose after estimating the kinematic information, correcting the estimated kinematic information by using a machine learning model previously trained with the estimated kinematic information  [0036-0037] Methodology and technologies are implemented by the system to identify inefficiencies and imbalances throughout the entire kinetic chain, helping athletes improve in every area of athletic performance/physical performance. Athletes are thereby enabled to improve in every area of athletic performance/physical performance. Each athlete is examined through a scientific lens by analyzing every aspect of athletic performance/physical performance, beginning with an athlete's individual kinetic, neurological, musculoskeletal ability and aerobic capacity. Using 3D kinematic and motion analysis, the system and method identify movement patterns and muscle imbalances that are specific to the individual athlete as well as their specific sport and position. [correspond to after/before estimating the kinematic information] The subject system includes software that analyzes enormous quantities of disparate data from individual athletes to predict future injuries and generate blueprints of the optimal corrective and performance training exercises that right imbalances before injuries can even occur. [correspond to correcting the estimated kinematic information by using a machine learning model previously trained with the estimated kinematic information] The subject system relies on artificial  The system automatically generates an automated output with individualized protocols to maximize athletic performance/physical performance, ensure faster return to play following an injury and prevent future injuries. Currently there are no systems that do all three—collect, analyze and generate an output—with precise individualized training, which are also sport-specific and position-specific, and ensure optimal performance of that athlete by improving timing and accuracy, together with proactive pre-habilitative exercise and recovery methods that improve the range of motion, reduce the risk of injury and maximize performance.”
Lim and Piazza are analogous art because they are from the “same field of endeavor” human performance model analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Lim and Piazza before him or her, to modify the model of Lim to include the machine learning feature of Piazza because this combination improve the performance of the model.
The suggestion/motivation for doing so would have been Piazza: [0037] “The subject system relies on artificial intelligence which analyzes the data and utilizes analytical algorithms with a focus on assessing injury risk levels as well as other data mining algorithms using machine learning to improve the system's predictive modeling and analytics.”
Piazza to obtain the invention as specified in the instant claim(s).


Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome 112(b) and 101 rejections.

The following is a statement of reasons for the indication of allowable subject matter:  
Lim et al (NPL: Compliant walking model with a curvy foot reflecting the position of ankle on reproducing the ankle torque profile, 2015) teaches a modified the compliant walking model with a curvy foot that reflects the configuration of the human leg and a method to examine whether the modified compliant walking model with a curvy foot can represent human walking by comparing the simulation data with the human walking data, particularly GRF.
Hong et al (NPL: Spring-like gait mechanics observed during walking in both young and older adults, 2013) teaches a method for evaluating whether spring-like leg walking dynamics are consistently observed in the walking of older adults that exhibit different gait characteristics, such as slower gait speed, from the young.
Piazza et al (UUS 2020/0108291 A1) teaches a method for athletic assessment including kinetic, neurological musculoskeletal and aerobic capacity. Data mining 
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 4. “calculating an ankle joint torque and an ankle joint trajectory, by using the ground reaction force, the radius of curvature, the offset value, the initial length of the leg spring, the length change, the angle, a ratio between a length of the lower limb-ankle spring and a length of the ankle-foot spring, and a ratio between a stiffness of the lower limb-ankle spring and a stiffness of the ankle-foot spring.”  
in combination with the remaining elements and features of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148